si^- -                                       IN THE,

                         COURT OF CRIMINAL APPEALS OF TEXAS

                                     AT AUSTIN


OORNEF..IO GARCIA-MATA                    § mu m WR_82)578_0i
                                MOTION TO REINSTATE

      This Motion to Reinstate, is brought pursuant to Texas Rules of Civil Procedure

Rule 165a(3).     Petitioner humbly moves this Honorable Court to reinstate the

above mentioned titled and numbered writ for the following reason:
      My name is Perry Jerden, I am an inmate at the McConnell Unit in Beeville,

Tx.     I am responsible for the premature filing of the above referenced writ.

In my haste I made the mistake of relying on the PDR date of refusal instead

of waiting for the mandate to be issued.     This is a basic issue and I have no

excuse other than haste and oversight.     I am not a lawyer or a paralegal and

I was assisting Mr. Garcia-Mata because he doesn't speak english nor is he

able to read or write english.

      Rule 165a(3) gives the court power to reinstate the case upon finding that

the failure of the. party or his attorney was not intentional or the result of

conscious indifference but was due to an accident or mistake or that the failure

has been otherwise reasonably explained.

                                       PRAYER


      Petitioner humbly prays that this Honorable Court will Grant this Motion

to reinstate and return the Habeas Writ back to the docket in the interest

of justice and to avoid additional documents being presented to address the

same issue further adding to the     already cumbersome workload.

                                    VERIFICATION   TCP&RC Ch.132

      I, Perry Jerden #1781651. being presently incarcerated in the McConnell
Unit in Bee County, Texas, declare under penalty of perjury that the foregoing
is true and correct.

                         Submitted on this 20thday of^January      ,2015


                                                   Perry ^erd^T#i781651